IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-60418

                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

     v.

GARY BRIAN LEE,

                                           Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                          (1:95-CR-119-D)
_________________________________________________________________
                         January 14, 1998


Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Gary Brian Lee pleaded guilty to manufacturing and

possessing marijuana with the intent to distribute and to

assaulting and impeding federal officers.    He now appeals the

district court’s judgment of conviction and sentence, arguing

that the district court erred in (1) finding that the conviction

of possession with intent to distribute involved more than 100

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
marijuana plants and (2) adjusting his base offense level for

possession of a firearm pursuant to § 2D1.1 (b)(1) of the

Sentencing Guidelines.

     A district court’s finding regarding the quantity of drugs

attributable to a defendant is a factual finding that we review

for clear error.   United States v. Rogers, 1 F.3d 341, 342 (5th

Cir. 1993).   We review a sentence imposed under the Sentencing

Guidelines to determine if it was imposed in violation of law or

as a result of an incorrect application of the guidelines, and we

“‘affirm applications of the guidelines when they are based on

factual findings that are not clearly erroneous.’”   United States

v. Follin, 979 F.2d 369, 375 (5th Cir. 1992).   We have reviewed

the record and the briefs on appeal and find no reversible error.

We therefore AFFIRM the district court’s judgment of conviction

and sentence.




                                 2